                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF IOWA
                          CEDAR RAPIDS DIVISION

 DAWN M. BLOCK,

              Plaintiff,                                 No. C18-118-LTS

 vs.
                                                MEMORANDUM OPINION AND
 ANDREW M. SAUL, Commissioner of                  ORDER ON REPORT AND
 Social Security,                                  RECOMMENDATION

              Defendant.
                             ___________________________

                                 I.   INTRODUCTION
       This case is before me on a Report & Recommendation (R&R) by the Honorable
Mark A. Roberts, United States Magistrate Judge.         Doc. No. 19.      Judge Roberts
recommends that I affirm the decision of the Commissioner of Social Security (the
Commissioner) denying plaintiff Dawn Block’s application for disability insurance
benefits (DIB) under Titles II of the Social Security Act (the Act), 42 U.S.C. §§ 401–34.
Block filed objections (Doc. No. 20) to the R&R. The Commissioner has not responded.


                           II.    APPLICABLE STANDARDS
A.     Judicial Review of the Commissioner’s Decision
       The Commissioner’s decision must be affirmed “if it is supported by substantial
evidence on the record as a whole.” Pelkey v. Barnhart, 433 F.3d 575, 577 (8th Cir.
2006); see 42 U.S.C. § 405(g) (“The findings of the Commissioner . . . as to any fact,
if supported by substantial evidence, shall be conclusive . . . .”). “Substantial evidence
is less than a preponderance, but enough that a reasonable mind might accept as adequate
to support a conclusion.” Lewis v. Barnhart, 353 F.3d 642, 645 (8th Cir. 2003) (quoting
Kelley v. Callahan, 133 F.3d 583, 587 (8th Cir. 1998)). The Eighth Circuit has explained
that the standard “is something less than the weight of the evidence and allows for the
possibility of drawing two inconsistent conclusions, thus it embodies a zone of choice
within which the [Commissioner] may decide to grant or deny benefits without being
subject to reversal on appeal.” Culbertson v. Shalala, 30 F.3d 934, 939 (8th Cir. 1994)
(quoting Turley v. Sullivan, 939 F.2d 524, 528 (8th Cir. 1991)).
      To determine whether the Commissioner’s decision meets this standard, the court
considers “all of the evidence that was before the ALJ.” Vester v. Barnhart, 416 F.3d
886, 889 (8th Cir. 2005).      The court considers both evidence which supports the
Commissioner’s decision and evidence that detracts from it. Kluesner v. Astrue, 607
F.3d 533, 536 (8th Cir. 2010).       The court “must search the record for evidence
contradicting the [Commissioner’s] decision and give that evidence appropriate weight
when determining whether the overall evidence in support is substantial.” Baldwin v.
Barnhart, 349 F.3d 549, 555 (8th Cir. 2003). However, the court does not “reweigh the
evidence presented to the ALJ,” id. at 555, or “review the factual record de novo.” Roe
v. Chater, 92 F.3d 672, 675 (8th Cir. 1996) (citation omitted).
      If, after reviewing the evidence, the court “find[s] it possible to draw two
inconsistent positions from the evidence and one of those positions represents the
Commissioner’s findings, [the court] must affirm the [Commissioner’s] denial of
benefits.” Kluesner, 607 F.3d at 536 (quoting Finch v. Astrue, 547 F.3d 933, 935 (8th
Cir. 2008)). This is true even if the court “might have weighed the evidence differently.”
Culbertson, 30 F.3d at 939 (citation omitted).         The court may not reverse the
Commissioner’s decision “merely because substantial evidence would have supported an
opposite decision.” Baker v. Heckler, 730 F.2d 1147, 1150 (8th Cir. 1984); see also
Goff v. Barnhart, 421 F.3d 785, 789 (8th Cir. 2005) (“[A]n administrative decision is
not subject to reversal simply because some evidence may support the opposite
conclusion.”).




                                            2
B.     Review of Report and Recommendation
       A district judge must review a magistrate judge’s R&R under the following
standards:
       Within fourteen days after being served with a copy, any party may serve
       and file written objections to such proposed findings and recommendations
       as provided by rules of court. A judge of the court shall make a de novo
       determination of those portions of the report or specified proposed findings
       or recommendations to which objection is made. A judge of the court may
       accept, reject, or modify, in whole or in part, the findings or
       recommendations made by the magistrate judge. The judge may also
       receive further evidence or recommit the matter to the magistrate judge with
       instructions.
28 U.S.C. § 636(b)(1); see also Fed. R. Civ. P. 72(b). Thus, when a party objects to
any portion of an R&R, the district judge must undertake a de novo review of that portion.
       Any portions of an R&R to which no objections have been made must be reviewed
under at least a “clearly erroneous” standard. See, e.g., Grinder v. Gammon, 73 F.3d
793, 795 (8th Cir. 1996) (noting that when no objections are filed “[the district court
judge] would only have to review the findings of the magistrate judge for clear error”).
As the Supreme Court has explained, “[a] finding is ‘clearly erroneous’ when although
there is evidence to support it, the reviewing court on the entire evidence is left with the
definite and firm conviction that a mistake has been committed.” Anderson v. City of
Bessemer City, 470 U.S. 564, 573 (1985) (quoting United States v. U.S. Gypsum Co.,
333 U.S. 364, 395 (1948)). However, a district judge may elect to review an R&R under
a more-exacting standard even if no objections are filed:
       Any party that desires plenary consideration by the Article III judge of any
       issue need only ask. Moreover, while the statute does not require the judge
       to review an issue de novo if no objections are filed, it does not preclude
       further review by the district judge, sua sponte or at the request of a party,
       under a de novo or any other standard.
Thomas v. Arn, 474 U.S. 140, 150 (1985).




                                             3
                                     III.   THE R&R
       Block protectively filed an application for DIB on September 4, 2015, alleging
disability since March 11, 2015, due to fibromyalgia, anxiety, depression,
hypothyroidism, anemia, severe migraines and heavy menstruation. AR 57. The Social
Security   Administration    (SSA)    denied       Block’s   application   initially   and   on
reconsideration. Id. at 56–86. After a hearing, an Administrative Law Judge (ALJ)
applied the familiar five-step evaluation process and found that Block was not disabled
because, based on her residual functional capacity (RFC), she is capable of performing
her past relevant work as a dispatcher. Id. at 14, 23–24. The Appeals Council denied
Block’s request for review on September 14, 2018, after which Block timely filed a
complaint requesting judicial review. Id. at 1–3; see also Doc. Nos. 1, 3, 12.


A.     Block’s Arguments
       Block asserts that the Commissioner’s decision should be reversed and her case
remanded for three reasons. First, she argues that the ALJ’s conclusion at Step Four of
the disability evaluation process was not supported by substantial evidence. Doc. No. 12
at 3–6. Specifically, she contends that the ALJ improperly relied on the testimony of a
vocational expert (VE) regarding the general performance requirements of her past
relevant work because the ALJ failed to resolve a conflict between the VE’s testimony
and the Dictionary of Occupational Titles (DOT). Id. at 3–5. The hypothetical posed to
the VE limited Block to no overhead reaching with her left (dominant) arm, 1 but the DOT
                                                                                0F




describes her past relevant work as requiring frequent reaching. Id. at 4. She also argues
that the record as a whole does not support the ALJ’s conclusion that she can still perform
her past relevant work as it was actually performed. Id. at 5–6.




1
 I note that the ALJ’s final RFC determination limited Block to occasional overhead reaching
with the left arm. AR 17.

                                               4
      Second, Block argues that the ALJ erred by excluding, or failing to adequately
consider, findings made by Barbara Lips, Ph.D., in determining Block’s severe mental
impairments and mental RFC. Id. at 6–8. Dr. Lips conducted a consultative exam for
the SSA and provided an opinion that found some mental limitations. Id. According to
Block, the ALJ did not adequately address why those findings were omitted from Block’s
RFC despite giving Dr. Lips’ opinion great weight. Id. at 7–8.
      Finally, Block argues that the ALJ who ruled on her case was not properly
appointed in accordance with the requirements of Lucia v. S.E.C., 138 S. Ct. 2044
(2018). Id. at 8–12. Therefore, her case should be remanded for a new hearing before
a judge who has been properly appointed. Id.


B.    The Commissioner’s Arguments
      In response to Block’s first argument, the Commissioner concedes that the record
does not contain sufficient evidence regarding Block’s prior work to find that she can
perform it as it was actually performed. Doc. No. 16 at 15. Thus, the Commissioner
argues that the VE’s testimony did not conflict with the DOT and the ALJ properly relied
on it in concluding that Block can perform her past relevant work as it is generally
performed. Id. at 22–23. The Commissioner argues that there was no conflict for three
reasons: (1) the VE specifically stated that someone with Block’s single-arm limitation,
or even a no-overhead-reaching limitation, could perform the job, (2) the DOT definitions
provide an approximate maximum and range for job requirements and the ALJ’s
hypothetical sufficiently overlapped with the DOT and (3) the DOT’s frequent reaching
element refers to reaching in any direction, while Block was limited only in reaching one
arm in a single direction. Id. at 16–18.
      Next, the Commissioner argues that the ALJ did not err at Step Two or in
determining Block’s mental RFC. Id. at 7–14. Regarding Step Two, the Commissioner
argues that substantial evidence in the record, including Dr. Lips’ opinion, shows that
Block’s mental impairments are not severe. Id. at 7–8. As for Block’s RFC, the
                                           5
Commissioner notes that an ALJ is not required to rely on any particular RFC opinion
when determining a claimant’s RFC. Id. at 8. The Commissioner contends that the ALJ
relied on multiple RFC opinions, including Dr. Lips’, and ultimately concluded that no
opinion justified finding severe mental impairments or mental RFC limitations. Id. at 8–
11. The Commissioner argues that any portions in Dr. Lips’ opinion to the contrary are
too vague, or otherwise unsupported by the record as a whole, to alter that conclusion.
Id. at 11–12.
      Finally, the Commissioner notes that this court has repeatedly rejected
Appointments Clause challenges when the issue was not raised during administrative
proceedings and urges the same conclusion in this case. Id. at 23, 36.


C.    Judge Roberts’ Analysis
      Judge Roberts recommends that I affirm the Commissioner’s decision. Doc. No.
19 at 25. First, Judge Roberts found that substantial evidence supports the ALJ’s Step
Four conclusion. Id. at 7. Noting that a claimant will be found not disabled at Step Four
if he or she can perform past relevant work either as it was actually performed or as it is
generally performed, Judge Roberts found that the ALJ’s reliance on the VE’s testimony
was proper because any possible conflict between the VE’s testimony and the DOT was
resolved. Id. at 7, 12–13. According to Judge Roberts, the fact that the ALJ asked
whether an individual could perform the work even if she could never reach overhead
with one arm, despite ultimately finding that Block can do so occasionally, indicated that
the ALJ recognized an inconsistency with the DOT and allowed the VE to testify
regarding it. Id. at 10. Judge Roberts found support in Melsha v. Colvin, No. C14–
0003, 2014 WL 5858561 (N.D. Iowa Nov. 12, 2014), in which this court held that
specifically asking the VE whether a claimant limited to occasional overhead reaching
with one arm could perform specific jobs, after asking generally if the claimant could
perform other jobs in the national economy, resolved conflicts with the DOT. Id. at 12.


                                            6
      Next, Judge Roberts addressed Dr. Lips’ opinion and found that the medical record
as a whole, including Dr. Lips’ opinion and Block’s own disclosures, supports the ALJ’s
Step Two and mental RFC conclusions. Id. at 13–20. Judge Roberts noted that the
parties dispute the significance of only one small portion of Dr. Lips’ opinion, in which
she stated that “[Block] appears able to remember and understand instructions,
procedures, and locations of up to moderate complexity, but would have difficulty
maintaining attention, concentration, and pace some of the time. She might need some
breaks or accommodations at times.” Id. at 15 (quoting AR 354). While Judge Roberts
acknowledged that Dr. Lips’ statements indicate that Block has some mental limitations,
he found that the record contained substantial evidence supporting the ALJ’s conclusions
that Block suffered from no more than mild mental impairments and limitations. Id. at
16–18. No other physician opined that Block’s ability to work was affected by any mental
impairment. Id. at 20. Additionally, Block’s daily activities, as well as the fact that
some of her mental impairments were well controlled with medicine, indicate that she is
not limited by mental impairments. Id. at 16–18. Thus, Judge Roberts concluded that
the ALJ properly weighed Dr. Lips’ opinion by giving great weight to it overall but
adopting only those parts of the opinion that were consistent with the record in reaching
his Step-Two and RFC conclusions. Id.
      Finally, Judge Roberts addressed Block’s Appointments Clause challenge. Id. at
20–25. Finding her arguments practically indistinguishable from those addressed by
numerous prior cases holding that claimants forfeit an Appointments Clause challenge
when it is not raised before an ALJ’s decision becomes final, Judge Roberts recommends
denying relief on this issue. Id. at 23–25.


                                   IV.    ANALYSIS
      Block’s objections to the R&R largely echo the arguments raised in her principal
brief. She reasserts her argument that the ALJ improperly relied on the VE’s testimony
in concluding that Block can perform the work of dispatcher as it is generally performed.
                                              7
Doc. No. 20 at 2–3. She argues that Judge Roberts, and the ALJ, improperly “assume[d]
away the DOT conflicts” contrary to the Eighth Circuit’s opinion in Thomas v. Berryhill,
881 F.3d 672 (8th Cir. 2018). Id. at 3. She also reasserts her argument that the ALJ
erred in considering Dr. Lips’ opinion. Id. at 4. She argues that the ALJ failed to
sufficiently explain why the portions of that opinion indicating mental limitations were
omitted, or disregarded, despite giving the opinion great weight overall. Id. Finally,
Block contends that the ALJ assigned to her case was not properly appointed. Id. at 4–
9. She requests remand on this basis or, in the alternative, a stay of these proceedings
pending the Eighth Circuit’s ruling on this issue in cases now pending. Id.


A.     Dr. Lips’ Opinion
       Block argues that the ALJ erred at Step Two because Dr. Lips “found mental
limitations and the ALJ concluded[,] without sufficient explanation[,] that Ms. Block’s
mental impairments were non-severe.” Doc. No. 20 at 4. She also asserts that the ALJ
erred in assessing her RFC at Step Four by disregarding those limitations without
adequate explanation. Id. Because Block’s arguments regarding Dr. Lips’ opinion relate
to two separate steps of the disability evaluation process, I will address them separately.


       1.      ALJ’s Step Two Conclusion
       At Step Two, the ALJ must consider whether a medically determinable impairment
is “severe.”    20 C.F.R. § 404.1520(a)(4)(ii).       A severe impairment is one that
“significantly limits your physical or mental ability to do basic work activities.” 20
C.F.R. § 404.1520(c). Basic work activities include physical functions such as walking,
standing, sitting, lifting, pushing, pulling, reaching, carrying or handling; capacities for
seeing, hearing and speaking; understanding, carrying out, and remembering simple
instructions; use of judgment; responding appropriately to supervision, co-workers and
usual work situations; and dealing with changes in a routine work setting. 20 C.F.R. §
404.1522(b). If the impairment would have no more than a minimal effect on the
                                             8
claimant’s ability to work, then it does not satisfy the requirement of Step Two. Page v.
Astrue, 484 F.3d 1040, 1043 (8th Cir. 2007). It is the claimant’s burden to establish that
his or her impairment, or combination of impairments, is severe. Mittlestedt v. Apfel,
204 F.3d 847, 852 (8th Cir. 2000). “Severity is not an onerous requirement for the
claimant to meet, but it is also not a toothless standard . . . .” Kirby v. Astrue, 500 F.3d
705, 708 (8th Cir. 2007) (citation omitted).
       At Step Two, the ALJ found that Block suffers from three severe physical
impairments: obesity, fibromyalgia and left-shoulder impingement. AR 16. However,
the ALJ found that Block’s medically determinable mental impairments, depression and
anxiety, are not severe. Id. at 17. In explaining this conclusion, the ALJ found that
Block has no limitation in interacting with others and adapting or managing oneself and
only mild limitations in understanding, remembering and applying information, and
concentrating, persisting or maintaining pace. Id.
       Block argues that the ALJ’s findings do not fairly account for Dr. Lips’ opinion,
to which he assigned great weight. I disagree. Dr. Lips stated that Block “would have
difficulty maintaining attention, concentration, and pace some of the time” such that
“[s]he might need some breaks or accommodations.” AR 354. Dr. Lips also stated that
Block “probably would prefer a role in which she did not have significant responsibility
for making decisions” and “would prefer [a] rather routine workplace environment.” Id.
Although these are mental limitations, they are not enough, on their own, to indicate that
any of Block’s mental impairments are severe.         Dr. Lips’ findings that Block has
difficulties in maintaining attention, concentration or pace only “some of the time” –
without elaboration regarding frequency and severity – and a need for “some breaks or
accommodations” – without elaboration regarding frequency and the type or length of
such breaks or accommodations – do not indicate that Block’s mental impairments have
any more than minimal impact on her ability to perform basic work activities.
       This conclusion is further supported by other portions of Dr. Lips’ opinion and
the record as a whole. Dr. Lips stated:
                                               9
      [Block] appeared to be functioning in the average range of general
      intellectual ability. Immediate and recent memory were intact and remote
      memory appeared within normal limits. Insight appeared fair to good,
      judgment and impulse control good. She performed Reverse Serial Sevens
      without error. She provided correct responses to four of four general
      information questions. She provided an appropriate response to a simple
      problem-solving situation. She answered two simple mathematical
      calculations correctly.
AR 353. Dr. Lips also assigned Block a global assessment of functioning (GAF) score
of 65, which the ALJ noted “indicates a subjective impression that the claimant’s
symptoms impose only minimal difficulties on social and occupational function.” Id. at
17, 354. The record reveals that Block did not seek treatment, counselling or therapy
for her mental impairments outside of medications prescribed by her primary care
provider. Id. at 351–52. Those medications helped with her symptoms, but there is
some evidence she chose not to take them at times. Id. at 63, 80, 658. Such actions do
not indicate the existence of a severe mental impairment. Indeed, after reviewing Block’s
medical records and Dr. Lips’ opinion, two state agency physicians also found that Block
“has no severe psychological impairment, with no more than mild limits across four
broad areas of mental functioning.” Id. at 21, 59, 62–63, 79–80.
      For these reasons, I find that the record as a whole supports the ALJ’s assessment
of Block’s medically determinable impairments, as substantial evidence indicates that her
mental impairments are not severe. Block’s objection on this issue is overruled.


      2.     Block’s Mental RFC
      A claimant’s RFC is “what [the claimant] can still do” despite his or her physical
or mental limitations. 20 C.F.R. § 404.1545(a)(1). To determine a claimant’s RFC, the
ALJ must consider all of a claimant’s impairments, both severe and non-severe. Id. §
404.1545(a)(2). In doing so, the ALJ must evaluate “all of the relevant medical and
other evidence” in the record. See 20 C.F.R. § 404.1545(a)(3); Roberts v. Apfel, 222
F.3d 466, 469 (8th Cir. 2000). “Because a claimant’s RFC is a medical question, an

                                           10
ALJ’s assessment of it must be supported by some medical evidence of the claimant’s
ability to function in the workplace.” Cox v. Astrue, 495 F.3d 614, 619 (8th Cir. 2007).
However, “there is no requirement that an RFC finding be supported by a specific
medical opinion.”    Hensley v. Colvin, 829 F.3d 926, 932 (8th Cir. 2016).           When
presenting an RFC assessment, an ALJ “generally should explain the weight given to
opinions . . . or otherwise ensure that the discussion of the evidence in the determination
or decision allows a claimant or subsequent reviewer to follow the [ALJ’s] reasoning.”
20 C.F.R. § 404.1527(f)(2); see also SSR 96-8p, 1996 WL 374184, at *7 (July 2, 1996)
(“The RFC assessment must include a narrative discussion describing how the evidence
supports each conclusion . . . . [and] . . . why reported symptom-related functional
limitations and restrictions can or cannot reasonably be accepted as consistent with the
medical and other evidence.”).
      In assessing Block’s RFC, the ALJ found that Block does not suffer any limitations
from mental impairments. AR 17. In presenting his reasoning for this conclusion, the
ALJ noted that Block’s medical record generally indicated that she did not seek treatment
or therapy beyond her primary care provider and had no more than mild symptoms from
her mental impairments. Id. at 20. Her reported daily activities supported that she
suffered few, if any, mental limitations. Id. The ALJ quoted from Dr. Lips’ opinion
extensively and found that it, as well as state agency physicians’ opinions, were entitled
to great weight. Id. at 21. He found that all the opinions indicated that “while the
claimant may experience some limited problems, she nevertheless retains the capacity to
function in most work situations most of the time.” Id.
      Block argues that Dr. Lips found that Block has some mental limitations, yet the
ALJ – despite giving Dr. Lips’ opinion great weight – did not include those limitations
in Block’s RFC or sufficiently explain their omission. Doc. No. 20 at 4. She cites Gann
v. Berryhill, 864 F.3d 947 (8th Cir. 2017), and a recent case from this court, Burns v.
Saul, No. 18-cv-72-LTS (N.D. Iowa Jan. 10, 2020), for support. Id. In Gann, the
Eighth Circuit held that an ALJ erred by excluding limitations found “by sources to whom
                                            11
the ALJ gave ‘significant weight’” from the RFC assessment and hypotheticals proposed
to the VE. Gann, 864 F.3d at 953. In Burns, I held that the ALJ erred by “[f]inding
that [a physician’s] RFC opinion ‘is consistent with the record as a whole,’ and
subsequently omitting a limitation described in that opinion without explanation.” Burns,
No. 18-cv-72-LTS, Doc. No. 19 at 15.
      Although Gann and Burns are relevant to the issue here, they are distinguishable.
In Gann, two physicians stated that the claimant’s ability to adapt to changes in a work
environment was limited and the ALJ gave their opinions “significant weight.” Id.
However, when posing hypotheticals to the VE at Step Five, the ALJ did not include the
claimant’s adaptive limitations. Id. The Eighth Circuit found that the absence of the
adaptive limitations in the hypotheticals prohibited the VE’s testimony from being
“substantial evidence that [the claimant] is able to perform other work in the national
economy” because the ALJ had given significant weight to the opinions that found those
limitations and did not justify their omission. Id. at 953. Presumably, the unexplained
omission of the adaptive limitations in the VE hypotheticals was especially egregious due
to the nature of the inquiry at Step Five: determining whether a claimant “can make an
adjustment to other work” because they can no longer perform prior work. 20 C.F.R. §
404.1520(a)(4)(v).
      The circumstances in Burns were similar. In that case, the only medical opinions
regarding the claimant’s RFC were from state agency physicians. Burns, No. 18-cv-72-
LTS, Doc. No. 19 at 12–13. One physician found that the claimant could “perform
simple, repetitive tasks consisting of 1 to 2 step commands.” Id. at 13. The ALJ
mentioned this finding in the RFC discussion and almost immediately thereafter stated
that the physician’s opinion was entitled to great weight and was consistent with the
record as a whole. Id. at 15. However, the ALJ did not include the one-to-two-step
limitation in the claimant’s RFC and did not otherwise explain its omission. Id. I found
that this was in error. Id. at 15–17. Although, the ALJ was not obligated to accept any
opinion, in whole or in part, that was inconsistent with the record, I found that the ALJ
                                           12
erred by excluding, or not sufficiently explaining the omission of, the limitation because
the ALJ had given the physician’s opinion great weight and found that it was consistent
with the record as a whole. Id. at 15–17. I reversed and remanded the case so the ALJ
could either include the limitation in the RFC or explain its omission. Id. at 17.
      As in Gann and Burns, the ALJ here did not include mental limitations that were
identified in an opinion to which he gave great weight. However, unlike the ALJs in
those cases, the ALJ here identified the limitations identified by Dr. Lips and adequately
articulated reasons for excluding them from Block’s RFC despite giving Dr. Lips’ opinion
great weight overall. Viewing the limitations identified by Dr. Lips’ in light of her
opinion as a whole raised doubts about those limitations being anything more than
minimal. AR 21. The ALJ also explained that Block’s daily activities, failure to seek
treatment for her mental impairments beyond her primary care provider and failure to
consistently take medication that helped some of her symptoms indicated that her mental
impairments were not severe and caused few, if any, limitations. Id. at 20–22, 63, 80,
658. Block’s medical record, including Dr. Lips’ opinion, were also analyzed by two
state agency physicians who both concluded that Block suffers from no more than mild
difficulties due to her mental impairments. Id. at 63, 80. Neither physician believed that
Dr. Lips’ opinion found greater limitations than their own. Id. at 67, 84.
      Thus, while Dr. Lips stated that Block has some mental limitations, I find that
substantial evidence supports the ALJ’s decision to omit them from the RFC and that he
adequately articulated his reasons for doing so. The ALJ appropriately found that Dr.
Lips’ opinion was largely consistent with the record, giving it great weight, and provided
adequate reasons for excluding limitations from the opinion that were otherwise
inconsistent with the opinions of other physicians and the record as a whole. Therefore,
Block’s objection is overruled.




                                           13
B.     ALJ’s Step-Four Conclusion
       Block argues that the ALJ’s conclusion that she can perform past relevant work as
a dispatcher is not supported by substantial evidence because the ALJ improperly relied
on VE testimony that conflicted with the DOT. Doc. No. 20 at 2. She argues that the
VE’s testimony conflicted with the DOT because the VE stated that she could perform
her past work as a dispatcher while limited to no overhead reaching with her left arm,
while the DOT description for the job includes frequent reaching. She asserts that the
ALJ, and Judge Roberts, relied too much on the DOT’s generic breadth to assume away
the conflict. Id. at 3. The Commissioner argues that there was no conflict. Doc. No.
16 at 16–18.
       At Step Four, the ALJ (1) determines the claimant’s RFC, (2) evaluates evidence
regarding the demands of the claimant’s past relevant work and (3) determines whether
the claimant can still perform the past relevant work. 20 C.F.R. §§ 404.1520(a)(4)(iv),
(e), 404.1560; SSR 82-62, 1982 WL 31386, at *2–4 (Jan. 1, 1982). A claimant who can
still perform past relevant work “as previously done or[,] . . . as it is generally performed
in the national economy,” is not disabled. Lowe v. Apfel, 226 F.3d 969, 973 (8th Cir.
2000); see also 20 C.F.R. § 1520(4)(iv). Thus, an ALJ may find that a claimant is not
disabled if either (1) the plaintiff can still perform past relevant work as it was actually
performed or (2) the plaintiff can perform past relevant work based on the general
requirements for such work. Wagner v. Astrue, 499 F.3d 842, 853 (8th Cir. 2007);
Lowe, 226 F.3d at 973. The claimant bears the burden of establishing that he or she
cannot perform past relevant work. Eichelberger v. Barnhart, 390 F.3d 584, 591 (8th
Cir. 2004).
       In determining whether a claimant can perform past relevant work, an ALJ may,
but need not, obtain the testimony of a VE. Wagner, 499 F.3d at 853; Barrett v. Shalala,
38 F.3d 1019, 1024 (8th Cir. 1994). When obtaining VE testimony, the ALJ must “ask
about any possible conflict” between the VE’s testimony and “information in the DOT.”
SSR 00-4p, 2000 WL 1898704, at *4 (Dec. 4, 2000). When a conflict exists, the ALJ
                                             14
has an “affirmative responsibility” to ask about the conflict and receive an explanation.
Welsh v. Colvin, 765 F.3d 926, 929 (8th Cir. 2014). “Neither the DOT nor the VE . .
. evidence automatically ‘trumps’” the other, though a VE’s explanation adequately
resolves a conflict if it “is reasonable and provides a basis for relying on the VE . . .
testimony rather than on the DOT information.” SSR 00–4p, 2000 WL 1898704 at *2.
If conflicts between VE testimony and the DOT are not resolved, then the VE testimony
“does not constitute substantial evidence upon which the Commissioner may rely.” Kemp
v. Colvin, 743 F.3d 630, 632 (8th Cir. 2014). Because there is no dispute that the record
lacks sufficient evidence to determine if Block can perform her past relevant work as it
was actually performed, the question is whether Block can perform her past work as it is
generally performed.
       The ALJ relied exclusively on the VE’s testimony in concluding that Block can
perform her past work as it is generally performed. AR 23–24. However, in questioning
the VE, the ALJ did not inquire whether the VE’s testimony was consistent with the
DOT. Id. at 53–55. Indeed, the transcript does not reflect whether the ALJ or VE
actually recognized a possible conflict between Block’s limitations and the DOT
description for dispatcher, let alone attempted to resolve it. While this constitutes error,
an ALJ’s failure to inquire regarding conflicts is harmless error unless the VE’s testimony
actually conflicts with the DOT. Renfro v. Astrue, 496 F.3d 918, 921 (8th Cir. 2007).
       In responding to the ALJ’s first hypothetical, the VE testified that a left-handed
person who is limited to no overhead reaching and only occasional gross manipulation
with the left arm could perform Block’s past relevant work as a dispatcher. AR 53–54.
However, the DOT description for a motor vehicle dispatcher includes frequent reaching,
meaning 1/3rd to 2/3rd of the work day. DOT 249.167-014. And, for purposes of the
DOT, reaching is defined as “extending the hands and arms in any direction.” Kemp v.
Colvin, 743 F.3d 630, 632 (8th Cir. 2014) (citation omitted). Thus, to perform the job
of dispatcher, an employee must be able to spend a significant part of the work day
“extending the hands and arms in any direction.”
                                            15
       Given this information, the VE’s testimony that a claimant who is unable to reach
overhead with the claimant’s dominant hand can perform the job of dispatcher appears to
conflict with the DOT description for that job. At minimum, this is a potential conflict
that should have been addressed on the record. Based on his training and experience, the
VE might well have been able to explain why this is not an actual conflict. Or, at least,
the VE may have been able to resolve the conflict. Unfortunately, he was not asked to
do so. Even a few additional questions posed by the ALJ could have (a) established that
the VE’s opinion is consistent with the DOT, (b) permitted the VE to explain any
inconsistency or, perhaps, (c) alerted the VE that his opinion does not jibe with the DOT’s
definition. Any of these outcomes would have avoided the current situation, in which
the administrative record provides no explanation for a vocational-expert opinion that
appears to be inconsistent with the DOT. 2   1F




2
  I agree with Block that affirming the Step Four decision on the current, deficient record would
run afoul of Thomas v. Berryhill, 881 F.3d 672 (8th Cir. 2018). In Thomas, the Eighth Circuit
addressed the generic character of DOT job descriptions and explained that this generic character
leaves room for explanation as to why a claimant may be able to perform a job despite having
an RFC that is more limited than the DOT description requires. Id. at 677-78. The court stated:
       [W]e usually refer to the DOT's generic breadth to affirm that an ALJ permissibly
       viewed an expert's explanation as having eliminated the seeming conflict. We do
       not use it to deny that there ever was a conflict. The Commissioner invites us to
       hold nonetheless that an explanation was not necessary here since the ALJ could
       assume, based on the generic nature of the DOT, that such an explanation existed
       and the expert would have given it if asked. The Commissioner does not direct
       us to a published decision in which we have expressly held that, and we have
       found none. Such a holding, in any event, would be inconsistent with our
       longstanding precedent that an ALJ may not rely on unexplained expert testimony
       that someone with a particular RFC is qualified to do a job that the DOT describes
       as exceeding it.
Id. at 678 (emphasis added; citations omitted). Here, because there is an apparent conflict and
the VE was not asked to explain it, Thomas does not permit me to simply assume the conflict
away.




                                                  16
       In short, the ALJ erred by failing to ask the VE if his opinion is consistent with
the DOT. I cannot find the error to be harmless because there appears to be an actual
conflict between the VE’s opinion and the DOT description of how Block’s past relevant
work is generally performed. Therefore, the ALJ’s Step Four determination is not
supported by substantial evidence and Block’s objection must be sustained. This case
will be remanded with directions for the ALJ to explore the issues of (1) whether the
VE’s testimony is consistent with the DOT and, if not, (2) whether the inconsistency can
be resolved.


C.     Appointments Clause Challenge
       Because this case will be remanded on other grounds, I need not address this issue.
Block may challenge the appointment of the ALJ over her case, if necessary, on remand.
For the same reason, I deny Block’s request to stay this case pending the Eighth Circuit’s
decision in the consolidated cases addressing this matter. This objection is overruled.


                                  V.     CONCLUSIONS
       For the reasons set forth herein:
       1.      Block’s objections (Doc. No. 20) to the Report and Recommendation (Doc.
No. 19) are sustained in part and overruled in part, as set forth herein.
       2.      The Report and Recommendation (Doc. No. 19) is accepted in part and
rejected in part, as set forth herein.
       3.      The Commissioner’s determination that Block was not disabled is reversed
and this case is remanded to the Commissioner for further proceedings consistent with
this order.
       4.      Judgment shall enter in favor of the plaintiff and against the defendant.
       5.      If Block wishes to request an award of attorney’s fees and costs under the
Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412, an application may be filed up
until 30 days after the judgment becomes “not appealable,” i.e., 30 days after the 60-day
                                             17
time for appeal has ended. See Shalala v. Schaefer, 509 U.S. 292, 296 (1993); 28 U.S.C.
§§ 2412(d)(1)(B), (d)(2)(G).


      IT IS SO ORDERED.
      DATED this 30th day of March, 2020.




                                        __________________________
                                        Leonard T. Strand, Chief Judge




                                          18
